Citation Nr: 1755677	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the service connection claim for a right hip disability, to include as secondary to left knee.

2.  Whether new and material evidence has been presented to reopen the service connection claim for a left knee disability. 

3.  Whether new and material evidence has been presented to reopen the service connection claim for a right knee disability, to include as secondary to left knee.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a heart disability, to include neurocardiogenic syncope.

ORDER

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for a right hip disability is denied.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for a left knee disability is denied.

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for a right knee disability is denied.

Service connection for a left hip disability is denied.

Service connection for a heart disability, to include neurocardiogenic syncope is denied.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for right hip, left knee, and right knee disabilities were denied in a June 2009 rating decision; the Veteran did not perfect an appeal.

2.  The evidence submitted since the June 2009 rating decision, pertinent to the claims for service connection for right hip, left knee, and right knee disabilities is either cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims. 

3.  The Veteran does not have a current left hip disability.

4.  Neurocardiogenic syncope clearly and unmistakably existed prior to entry into active service, and it clearly and unmistakably did not increase in severity during active service.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied the claims of entitlement to service connection for right hip, left knee, and right knee disabilities, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Since the June 2009 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a right hip disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Since the June 2009 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  Since the June 2009 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a right knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for neurocardiogenic syncope have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July to August of 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal of decisions issued in September 2011 and July 2014 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2016, the Board remanded this matter for further evidentiary development.  In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. 

II. Claims to Reopen

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

A. Right Hip 

The Veteran originally filed a claim of service connection for a right hip disability in January 2009.

In June 2009, the RO denied the claim on the basis that there was no evidence showing that a left knee condition was related to service; thus, service connection on a secondary basis was not established.  The RO also denied the claim finding no evidence that a right hip condition was incurred in or caused by military service and there was no evidence that a right hip condition had been clinically diagnosed.  The Veteran was notified of the decision by a June 2009 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the June 2009 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

Since June 2009, the Veteran has provided testimony before the Board in January 2017.

Upon review, the Board has determined that new and material evidence to reopen the claim for service connection for a right hip disability has not been submitted.  The Veteran's claim for service connection for a right hip disability was previously denied on the basis that the evidence did not show that a left knee condition was related to service; thus, service connection on a secondary basis was not established; there was no evidence that a right hip condition was incurred in or caused by military service; and there was no evidence that a right hip condition had been clinically diagnosed.  The Veteran's lay testimony from the January 2017 Board hearing merely reiterates his assertions regarding entitlement to service connection, facts which were before the RO at the time of the June 2009 denial.  Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for a right hip disability is not reopened. 


B. Left Knee

The Veteran originally filed a claim of service connection for a left knee disability in January 2009.

In June 2009, the RO denied the claim on the basis that there was no evidence that the condition permanently worsened as a result of service.  The Veteran was notified of the decision by a June 2009 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the June 2009 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017). 

Prior to the June 2009 denial, the evidence of record included the Veteran's service treatment records dated from July 2008 to August 2008 and lay statements by the Veteran contesting the RO's finding that he had a left knee disability that pre-existed service.  Since June 2009, the Veteran has provided testimony before the Board in January 2017.

Upon review, the Board has determined that new and material evidence to reopen the claim for service connection for a left knee disability has not been submitted.  The Veteran's claim for service connection for a left knee disability was previously denied on the basis that the evidence did not show that the condition permanently worsened as a result of service.  The Veteran's lay testimony from the January 2017 Board hearing merely reiterates his contention of not having had a left knee disability prior to service, which was before the RO at the time of the June 2009 denial.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, the Veteran has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for service connection for a left knee disability.  


C. Right Knee 

The Veteran originally filed a claim of service connection for a right knee disability in January 2009.

In June 2009, the RO denied the claim on the basis that there was no evidence showing that a left knee condition was related to service; thus, service connection on a secondary basis was not established.  The RO also denied the claim finding there was no evidence showing a right knee condition was incurred in or caused by military service and there was no evidence that a right knee condition had been clinically diagnosed.  The Veteran was notified of the decision by a June 2009 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the June 2009 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).

Prior to the June 2009 denial, the evidence of record included the Veteran's service treatment records dated from July 2008 to August 2008 and lay statements by the Veteran.  Since June 2009, the Veteran has provided testimony before the Board in January 2017.  

The Board finds that the evidence received since the June 2009 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The Veteran's lay testimony from the January 2017 Board hearing merely reiterates his assertions regarding entitlement to service connection, facts which were before the RO at the time of the June 2009 denial.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, the Veteran has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for service connection for a right knee disability.  

III. Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A. Left Hip

Service treatment records are silent for complaints of or treatment for a left hip disability.  

Following separation from service, the record is devoid of any competent evidence indicating or suggesting the Veteran has had treatment for or a diagnosis of a left hip disability.  In the absence of proof of such present disability, there can be no valid claim for service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225 (1992). 

There is no diagnosis of a left hip disability by a medical professional, and the Veteran is not shown to be competent to diagnose such disability.  

As there is no diagnosis of any left hip disability, it is unnecessary to consider whether the claim meets criteria of any other elements of service connection.  
The preponderance of the evidence is against the claim for service connection for a left hip disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (b).

B. Heart Disability

The Veteran contends that he has a heart disability that is related to service.

A June 2005 private medical record reflects that, prior to active duty, the Veteran was seen for a chief complaint of syncope and dizzy spells.  The Veteran was assessed as having neurocardiogenic syncope.  The examiner stated there was "no evidence of additional cardiac disease."

A July 2008 enlistment examination reflects a normal clinical evaluation of the Veteran's heart.  Service treatment records reflect that in July 2008, the Veteran hyperventilated, his head hurt and he felt lightheaded, and had chest pain.  Following separation from service, the record is devoid of any evidence relating to treatment for the Veteran's heart.

The Veteran was afforded a VA examination in December 2013.  The examiner indicated that the Veteran did not have and had never been diagnosed with a heart condition.  Per history, the examiner wrote, "this is a 26 year-old Veteran who is claiming aggravation of a preexisting condition (neurocardiogenic syncope) during military service.  He has had neurocardiogenic syncope since the age of sixteen.  His doctor at the time told him that he should outgrow it.  The Veteran reports he still experiences syncope if he stands up too quickly or is in a heated area.  The last time this happened was three days ago.  He often forgets to rise slowly."

The December 2013 VA examiner further noted review of the June 2005 private treatment record.  She wrote, "pediatrician notes that Veteran's symptoms were classic for neurocardiogenic syncope and no treatment was required other than caution to avoid sudden arising.  He was advised to lie down until symptoms resolved.  Clinical heart [examination] was completely normal.  No medication was prescribed."

Following examination, the December 2013 VA examiner found that the Veteran had no diagnosed heart disease.  He failed to show for his scheduled echocardiogram and did not reschedule one.  The examiner opined that the Veteran's neurocardiogenic syncope which clearly and unmistakably existed prior to service was not aggravated by complaints during service.  The examiner reasoned that her opinion was based upon the history provided by the Veteran, medical records review, and medical literature research.  She stated that, "per literature review of neurocardiogenic syncope in UptoDate, this condition also known as vaso-vagal syncope is a very common and benign condition in the population.  While it can be outgrown often first manifesting in childhood it also can be present throughout life.  It is easily managed by remembering to arise slowly from a sitting or lying position.  It is neurally mediated and is not a form of heart disease.  The Veteran does not have heart disease."

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111 , there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.  If this burden is met, the presumption of soundness is rebutted, and the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, the Veteran's claim is one for service connection.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

As noted above, a July 2008 enlistment examination reflects a normal clinical evaluation of the Veteran's heart.  Hence, the Veteran's heart is presumed to have been in sound condition upon entry into active service.  38 C.F.R. §§ 3.304, 3.306.

To reiterate, in order to rebut the presumption of soundness, VA needs to show that the Veteran's heart disorder (1) clearly and unmistakably pre-existed entrance into active duty and that it (2) clearly and unmistakably was not aggravated during service.  If the presumption of soundness is rebutted, the claim for entitlement to service connection fails based on a preexisting disorder, and the claim must be denied.

As to the first prong, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.   See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304 (b)(1).

In this case, a June 2005 private medical record clearly shows that the Veteran was treated for neurocardiogenic syncope prior to active duty.  The Board finds that this is clear and unmistakable evidence that the Veteran's neurocardiogenic syncope preexisted service.

The next inquiry is whether the preexisting neurocardiogenic syncope increased in severity during active service.  If so, the increase is presumed to have been due to the rigors of military service.  This second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396   (2009) (citing Wagner, 370 F.3d at 1096). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (b) (2016); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, clear and unmistakable evidence shows that there was no increase in preexisting disability during active service.  Clear and unmistakable evidence shows that the Veteran's in service symptoms were not an aggravation of the pre-existing condition.

The December 2013 VA examiner found that the Veteran's neurocardiogenic syncope was not permanently aggravated by complaints during service.  The examiner reasoned that this condition, also known as vaso-vagal syncope, is a very common and benign condition in the population.  While it can be outgrown often first manifesting in childhood it also can be present throughout life.  It is easily managed by remembering to arise slowly from a sitting or lying position.  It is neurally mediated and is not a form of heart disease.  The examiner further indicated that the Veteran does not have heart disease.

The Board finds that the examiner considered the evidence of record and provided a clear rationale for the opinions rendered.  Hence, the Board finds the examiner's opinions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board recognizes the Veteran's lay statements of record.  However, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds that the question regarding the potential relationship between the Veteran's neurocardiogenic syncope and any instance of his military service and any question as to the severity of the neurocardiogenic syncope to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his observations of his neurocardiogenic syncope symptoms, he is not competent to attest to the severity of the heart condition.  In any event, even if the lay statements were considered competent with respect to assessing the severity of the Veteran's heart condition, the Board finds that they would have less probative value than the opinion of the medical professional who has specialized medical knowledge and provided an opinion based on careful review of the Veteran's medical records. 

In light of all of the above, the Board finds that the Veteran's neurocardiogenic syncope clearly and unmistakably existed prior to active service, and that it clearly and unmistakably did not undergo a permanent increase in severity during active service.  Hence, the claim is denied.  38 C.F.R. §§ 3.303, 3.304, 3.306. 



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Department of Veterans Affairs


